Citation Nr: 1537300	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-24 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a nonservice-connected pension


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  



FINDINGS OF FACT

1.  The appellant has been imprisoned in a federal penal institution throughout the pendency of this appeal.  

2.  At the time of the appellant's incarceration, he was not in receipt of VA pension benefits.  


CONCLUSION OF LAW

The criteria for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1501(4), 1505, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.102, 3.159, 3.203, 3.666 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain duties to notify and assistant a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The referenced notification and assistance duties are not applicable in cases, such as this, in which the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001).  The outcome of this case is determined on the basis of whether the appellant is eligible to receive pension benefits.  There are no pertinent facts in dispute, and even if all of the appellant's contentions were accepted, the outcome would not change.  The Board concludes that the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A are not applicable to this particular matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The appellant contends that he is entitled to a nonservice connected pension since he served honorably during a period of war, and even though he is now incarcerated in a federal prison.  Pursuant to U.S.C.A. § 1513(a), pension is payable to a veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(j); 38 C.F.R. 3.3(a)(3). 

The appellant had honorable active service during a period of war.  See 38 C.F.R. § 3.2, 3.2(f).  The record also reflects that the appellant is not over 65 years of age.  However, the record also reflects he has been incarcerated for felonies throughout the pendency of this case, to include at the time he submitted his claim for nonservice-connected pension benefits.  More specifically, the appellant has been imprisoned in a federal prison since February 1989 and he remains in custody.  

Applicable law and regulations indicate that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet. App. 265 (1993). 

The record indicates that the appellant has been imprisoned for over 60 days as the appellant himself reported that he had been incarcerated since 1989 and will be imprisoned for a period of 30 years for the commitment of federal felony offenses.  The appellant remains incarcerated.  There is no indication that the appellant has been released from federal prison.  

As the appellant has been incarcerated throughout the pendency of this case, to include at the time he submitted his initial pension claim, the Board finds that his claim of entitlement to nonservice-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994), supra.  Upon the appellant's release from incarceration, he is free to file a new claim for nonservice-connected pension benefits.  See Latham, supra (noting that the law "allow[s] for the resumption of the payment of pension to the veteran upon release from incarceration"); 38 C.F.R. § 3.666(c) (resumption of pension upon release from incarceration). 


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


